DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 10-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0250686 by Marukame et al. (“Marukame”) in view of US PGPUB 2014/0195720 by Akella et al. (“Akella”).

As to Claim 1, Marukame teaches a device for managing key-value (KV) data in non-volatile memory, comprising: a controller (Marukame: at least Fig. 1¶0060; “device controller”); and volatile memory storing a hash table (Marukame: at least ¶0176-0177; ; “K2P table 132b containing hash values” and “all hash values for respective values are also saved in the K2P table 132b”), wherein the controller is configured to: generate a first key from a key-value (KV) pair (Marukame: at least ¶0134; “values associated with "Key1"="Blue" and "Key2"="Car" are saved in the physical page”; ¶0081 & 0087 also disclose “generates a key address of a fixed length associated with a key” and “creating a key address by using a hash function”);
read, based on the first key, a first entry of the hash table (Marukame: at least ¶¶0104-0105; “GET command corresponding to a request for acquiring a value associated with a key is to be executed, the generating unit 117 generates a key address” and “If the key address to be read …”);
read, based on the first entry of the hash table, a first page including a set of KV hash entries each containing a location of the non-volatile memory (Marukame: at least ¶0134; “… refers to a physical address associated with the key address and reads out the value data. Values associated with "Key1"="Blue" and "Key2"="Car" are saved in the physical page”; ¶0135 further discloses “an address (next page address (hereinafter referred to as a next page pointer)) representing a storage location that is a pointer for reading a next page is stored at a specific location in the physical page so that data can be read successively”).
Marukame does not explicitly disclose, but Akella discloses determine whether the number of entries of the first page reaches a predetermined number (Akella: at least ¶0058; “when the index 108 is full, which may be determined, for example, by reaching a predetermined number of slot addresses for an incarnation”; ¶0006 further discloses “index stored in the SSD, such as a 16 Byte key-value pair entry”; note: Akella determines if number of slot addresses for entries reached a predetermined number);
in response to determining that the number of entries of the first page reaches the predetermined number (Akella: at least ¶0058; “when the index 108 is full, which may be determined, for example, by reaching a predetermined number of slot addresses for an incarnation”; ¶0018 further discloses “small in-memory indexes, such as hash tables”), store KV data corresponding to the KV pair in a first location of the non-volatile memory (Akella: at least ¶0058; “… index pairs, such as index pair 112 and 114, are transferred from the first memory 110 to an index 125, a portion of which may be referred to as a "slice table," in a second flash memory”), write a first KV hash entry containing the first location of the non-volatile memory, and write a location of the first KV hash entry in a second entry of the hash table (Akella: at least ¶0057; “data element 100 linked to the storage address 104 is stored as an index pair 112 and 114” and “slot address 106, such as slot "0," is determined in an index 108 in a first memory 110 ("in-memory"), which may be DRAM, as a function 101, such as a random hash-based function”); and
in response to determining that the number of entries of the first page does not reach the predetermined number (Akella: at least ¶0063; “for inserts/writes, we insert a key into the in-memory index 108. If the in-memory index 108 becomes full”; note: being able to insert means predetermined number is not reached), store KV data corresponding to the KV pair in a second location of the non-volatile memory (Akella: at least ¶0063; “insert a key into the in-memory index 108”), and add to the first page a new KV hash entry containing the second location of the non-volatile memory (Akella: at least ¶0057; “data element 100 linked to the storage address 104 is stored as an index pair 112 and 114, respectively, at the slot address 106 in the index 108 in the first memory 110”; ¶0064 further discloses “new key-value pair is inserted into the in-memory index 108”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Akella’s features of determine whether the number of entries of the first page reaches a predetermined number (Akella: at least ¶¶0006, 0058);
in response to determining that the number of entries of the first page reaches the predetermined number (Akella: at least ¶¶0018, 0058), store KV data corresponding to the KV pair in a first location of the non-volatile memory (Akella: at least ¶0058), write a first KV hash entry containing the first location of the non-volatile memory, and write a location of the first KV hash entry in a second entry of the hash table (Akella: at least ¶0057); and
in response to determining that the number of entries of the first page does not reach the predetermined number (Akella: at least ¶0063), store KV data corresponding to the KV pair in a second location of the non-volatile memory (Akella: at least ¶0063), and add to the first page a new KV hash entry containing the second location of the non-volatile memory (Akella: at least ¶¶0057, 0064) with Marukame’s device.
The suggestion/motivation for doing so would have been to provide “high-performance indexing for data-intensive systems” (Akella: at least ¶0002).
	
Claim 11 (a method claim) corresponds in scope to claim 1, and is similarly rejected.

As to Claim 2, Marukame and Akella teach the device of claim 1, wherein each of the first entry and the second entry of the hash table (Marukame: at least ¶0107; “… a plurality of entries”; ¶0176 also discloses “K2P table 132b containing hash values”) contains a location of the non-volatile memory (Marukame: at least ¶0170; “an entry contains at least a piece of address information (K2P pair) that is association of a key address and a physical address”).
Claim 12 (a method claim) corresponds in scope to claim 2, and is similarly rejected.

As to Claim 3, Marukame and Akella teach the device of claim 1, wherein in response to determining that the number of entries of the first page reaches the predetermined number (Akella: at least ¶0058; “when the index 108 is full, which may be determined, for example, by reaching a predetermined number of slot addresses for an incarnation”; ¶0018 further discloses “small in-memory indexes, such as hash tables”), the controller is configured to: calculate, based on an index of the second entry of the hash table, a redirection address (Akella: at least ¶0058; “for example index pair 112 and 114 having the slot address "0" may be transferred to the slice table 125 in the second flash memory 126 at a particular "slice" or index 120 with other index pairs also having the same slot address "0,"); and
write the redirection address in a third entry of the hash table (Akella: at least ¶0058; “index pairs, such as index pair 112 and 114, are transferred from the first memory 110 to an index 125, a portion of which may be referred to as a "slice table," in a second flash memory 126 larger in capacity than the first memory 110”). 
Claim 13 (a method claim) corresponds in scope to claim 3, and is similarly rejected.

As to Claim 4, Marukame and Akella teach the device of claim 3, wherein the redirection address is within a redirection address space outside of an address space of the non-volatile memory (Akella: at least ¶0058; “… transferred to the slice table 125 in the second flash memory 126 at a particular "slice" or index 120 with other index pairs also having the same slot address "0,"; note: address space of flash is outside of address space of first memory). 
Claim 14 (a method claim) corresponds in scope to claim 4, and is similarly rejected.

As to Claim 5, Marukame and Akella teach the device of claim 3, wherein the controller is configured to: read, based on the first key, the third entry of the hash table (Marukame: at least ¶0034; “key address generated on the basis of a key associated with the value and a physical address of the value are associated with each other” and “acquire the physical address associated with the key address of the key”);
calculate, based on the third entry of the hash table, the index of the second entry of the hash table (Marukame: at least ¶0048; “K2P table is a translation table between fixed-length addresses (key addresses) obtained from keys and physical addresses”);
read, based on the second entry of the hash table, the first KV hash entry (Marukame: at least ¶0134; “… refers to a physical address associated with the key address and reads out the value data. Values associated with "Key1"="Blue" and "Key2"="Car" are saved in the physical page”; ¶0135 further discloses “an address (next page address (hereinafter referred to as a next page pointer)) representing a storage location that is a pointer for reading a next page is stored at a specific location in the physical page so that data can be read successively”); and
read, based on the first KV hash entry, the KV data corresponding to the KV pair (Marukame: at least ¶0134; “… reads out the value data. Values associated with "Key1"="Blue" and "Key2"="Car" are saved in the physical page”).

Claim 15 (a method claim) corresponds in scope to claim 5, and is similarly rejected.

As to Claim 6, Marukame and Akella teach the device of claim 5, wherein in calculating the index of the second entry of the hash table, the controller is configured to: determine that an address contained in the third entry is within a redirection address space outside of an address space of the non-volatile memory (Akella: at least ¶0058; “… transferred to the slice table 125 in the second flash memory 126 at a particular "slice" or index 120 with other index pairs also having the same slot address "0,"; note: address space of flash is outside of address space of first memory); and
in response to the determining that the address contained in the third entry is within the redirection address space outside of the address space of the non-volatile memory, calculate, based on the address contained in the third entry, the index of the second entry of the hash table (Akella: at least ¶0058; “… transferred to the slice table 125 in the second flash memory 126 at a particular "slice" or index 120 with other index pairs also having the same slot address "0,"). 
Claim 16 (a method claim) corresponds in scope to claim 6, and is similarly rejected.

As to Claim 10, Marukame and Akella teach the device of claim 1, wherein the controller is configured to: generate the first key from the KV pair (Marukame: at least ¶0134; “values associated with "Key1"="Blue" and "Key2"="Car" are saved in the physical page”; ¶0081 & 0087 also disclose “generates a key address of a fixed length associated with a key” and “creating a key address by using a hash function”); read, based on the first key, the first entry of the hash table (Marukame: at least ¶¶0104-0105; “GET command corresponding to a request for acquiring a value associated with a key is to be executed, the generating unit 117 generates a key address” and “If the key address to be read …”); read, based on the first entry of the hash table, the first page (Marukame: at least ¶0134; “… refers to a physical address associated with the key address and reads out the value data. Values associated with "Key1"="Blue" and "Key2"="Car" are saved in the physical page”; ¶0135 further discloses “an address (next page address (hereinafter referred to as a next page pointer)) representing a storage location that is a pointer for reading a next page is stored at a specific location in the physical page so that data can be read successively”); and read, based on the first page, the KV data corresponding to the KV pair (Marukame: at least ¶0134; “… reads out the value data. Values associated with "Key1"="Blue" and "Key2"="Car" are saved in the physical page”). 
Claim 20 (a method claim) corresponds in scope to claim 10, and is similarly rejected.

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0250686 by Marukame et al. (“Marukame”) in view of US PGPUB 2014/0195720 by Akella et al. (“Akella”), and further in view of US Patent 6,611,894 by Onoo.

As to Claim 7, Marukame and Akella teach the device of claim 1, wherein the hash table comprises a first set of entries, and a second set of entries (Marukame: at least ¶0051; “actual KVS data and K2P table are stored in physical pages of the first memory block”; ¶0105 also discloses “K2P table 132b saved in the storage unit 130 and stores the K2P table 132b in the working memory 111”), the first set of entries includes the first entry of the hash table, and the second set of entries includes the second entry of the hash table (Marukame: at least ¶0105; “K2P table 132b saved in the storage unit 130 and stores the K2P table 132b in the working memory 111”; note: entries stored in separate memories can be first and second sets including first and second entry).
Marukame and Akella do not explicitly disclose, but Onoo discloses said first set of entries in an address space of power of two, and said second set of entries outside of the power of two address space (Onoo: at least Col. Lines 51-57; “storing data elements having even logical addresses in a first memory; storing data elements having odd logical addresses that have binary values with an even number of "1"s in a second memory”; note: even as power of 2; odd as outside of power of two). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Onoo’s features of said first set of entries in an address space of power of two, and said second set of entries outside of the power of two address space (Onoo: at least Col. Lines 51-57) with the device disclosed by Marukame and Akella.
The suggestion/motivation for doing so would have been to “provide a data retrieval apparatus adopting binary search method and capable of carrying out high-speed retrieval operation” (Onoo: at least Col. 4 Lines 39-42).

Claim 17 (a method claim) corresponds in scope to claim 7, and is similarly rejected.

As to Claim 8, Marukame, Akella and Onoo teach the device of claim 7, wherein the number of the second set of entries is less than the number of the first set of entries (Marukame: at least ¶0105; “K2P table 132b saved in the storage unit 130 and stores the K2P table 132b in the working memory 111”; ¶0045 also discloses “working memory (or a buffer memory)” and ¶0067 discloses “storage unit 130 is a NAND flash memory that is a nonvolatile semiconductor memory, for example. The storage unit 130 may be constituted by a plurality of chips so as to increase the storage capacity”; note: buffer memory has less storage capacity and would store less entries than storage unit 130). 
Claim 18 (a method claim) corresponds in scope to claim 8, and is similarly rejected.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB 2013/0250686 by Marukame et al. (“Marukame”) in view of US PGPUB 2014/0195720 by Akella et al. (“Akella”), and further in view of US Patent 6,611,894 by Onoo, and further in view of US PGPUB 2016/0267490 by Johnson.

As to Claim 9, Marukame, Akella and Onoo teach the device of claim 7.
Marukame, Akella and Onoo do not explicitly disclose, but Johnson discloses wherein the controller is configured to determine the number of the second set of entries based on a tail distribution of the number of entries in a page including a set of KV hash entries (Johnson: at least ¶0076; “outlier detection may involve operations directed to a) dissecting the tail of the distribution by various characteristics (dimensions), and comparing them with the rest of the statewide distribution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Johnson’s feature of wherein the controller is configured to determine the number of the second set of entries based on a tail distribution of the number of entries in a page including a set of KV hash entries (Johnson: at least ¶0076) with the device disclosed by Marukame, Akella and Onoo.
The suggestion/motivation for doing so would have been to perform “outlier detection” in a data set such as voting records (Johnson: at least ¶0076).
Claim 19 (a method claim) corresponds in scope to claim 9, and is similarly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.W/Examiner, AU 2168                                                                                                                                                                                                    
03 November 2022 
/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168